Citation Nr: 0513307	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  04-16 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to March 
1972.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2003 decision by the RO.

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

In March 2005, the veteran was notified that he had been 
scheduled for a BVA videoconference hearing at the RO on 
April 28, 2005.  On April 20, 2005, he wrote VA and asked 
that the hearing be rescheduled due to his having to undergo 
chemotherapy treatments.  Good cause for rescheduling has 
been shown.  38 C.F.R. § 20.702(c) (2004).  Accordingly, his 
claims file must be returned to the agency of original 
jurisdiction so that his representative can review it.  A 
remand is required.  38 C.F.R. §§ 19.9, 20.700(e) (2004).

For the reasons stated, this case is REMANDED for the 
following action:

The veteran should be scheduled for a 
video-conference hearing at the RO to 
be held before a Veterans Law Judge of 
the Board.

No action is required by the veteran until he receives 
further notice, but he may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2004).


